Citation Nr: 1456487	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  12-07 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a right ankle disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 


INTRODUCTION

The Veteran had active military service from December 2002 to August 2003.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.


FINDING OF FACT

The Veteran's ankle disability has been manifested by complaints of pain, swelling and limitation of motion; difficulty with weight bearing; inability to stand or walk more than 30 minutes; dorsiflexion of 20 degrees, 15 degrees with pain, and plantar flexion of 35 degrees, 30 degrees with pain, of the right ankle.  


CONCLUSION OF LAW

The criteria for a 20 percent rating for a right ankle disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270-5274, 5284.


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by a letter in December 2010.  Additionally, neither the Veteran, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of her claim at this time is warranted. 
As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Veteran was afforded VA examinations in December 2010 and April 2012 to address her service-connected right ankle disability.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations and opinions, considered along with the medical evidence of record, are adequate because they were performed by a medical professional, and were based on a review of the record and history and symptomatology from the Veteran and a thorough examination of the Veteran.  The Board finds that the rating examinations reported findings pertinent to the rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  Moreover, neither the Veteran nor her representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes VA and private treatment records, and the Veteran has not identified any potentially relevant records that have not been obtained.  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of her claims, and to respond to VA notices. The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  Additionally, the Veteran has been afforded the opportunity to appear at a Board hearing, but declined to do so.  

As described, the Board finds that VA has fulfilled the duties to notify and assist the Veteran, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Rating

The Veteran filed a claim for an increase in her 10 percent evaluation for a right ankle disability in October 2010.  In an April 2011 rating decision the RO denied her increase, and the Veteran perfected an appeal as to this issue.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran. 38 C.F.R. § 4.3. 

The United States Court of Appeals for Veterans Claims (Court or CAVC) has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. Id. The Board has considered whether a staged rating is warranted; however, as will be discussed, the Veteran is already receiving a temporary 100 percent and 10 percent rating for her right ankle, and the Board finds that symptoms related to the Veteran's right ankle disability have not changed in severity over the course of the appeal to warrant a further staged rating. 

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 38 C.F.R. § 4.40.  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability. 38 C.F.R. § 4.45. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification. Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. 38 C.F.R. § 4.59.

Ankylosis of the ankle is rated under Diagnostic Code 5270.  A 20 percent evaluation is assigned with ankylosis of the ankle in plantar flexion at less than 30 degrees.  A 30 percent evaluation is assigned with ankylosis in planter flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees.  A 40 percent evaluation is assigned with ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with an abduction, adduction, inversion or eversion deformity.  38 C.F.R. § 4.71a. 
Limitation of motion of the ankle is rated under Diagnostic Code 5271.  A 10 percent evaluation is assigned with moderate limited motion of the ankle, and a maximum 20 percent evaluation is assigned with marked limited motion of the ankle. 38 C.F.R. § 4.71a. 

The Board notes that words such as "marked" and "moderate" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just. 38 C.F.R. § 4.6 (2014).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating. 
38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2014).

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the medical evidence pertinent to the claim on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

In December 2010 the Veteran was afforded a VA examination.  At that examination, the Veteran reported that she had throbbing pain all day.  She denied numbness or tingling sensations, but reported occasional weakness of the right foot.  She reported at the time of the examination she was able to stand up and ambulate less than 30 minutes before having to sit down and rest because of pain in her right foot/ankle.  The Veteran reported that symptoms worsened with weight bearing, and sitting down and keeping her foot elevated alleviated the pain.  She was unable to hold her one year old baby for an extended length of time because she was afraid of having her right foot lock up.  The Veteran noted that she used a brace as an assistive device.  The Veteran noted that she was able to stand and walk for less than 30 minutes, and was unable to drive long distances.  

Upon examination, the examiner noted that the Veteran's right ankle was slightly edematous, with normal pigmentations and no ulcers.  The Veteran was unable to dorsiflex or plantar flex due to the pain, and had occasional limping on the right side.  The examiner reviewed the Veteran's X-rays from November 2006, and found no evidence of a fracture or dislocation of the ankle.  He further reviewed the Veteran's unremarkable March 2010 MRI of the ankle.  The examiner diagnosed the Veteran with chronic right foot pain.  

The Veteran was treated for her ankle pain at the West Haven VAMC between December 2010 and April 2012, with complaints of pain, increasing on weight bearing. She was prescribed orthotics in February 2010 and was noted to wear a brace.

In April 2012 the Veteran was afforded another VA examination for her right ankle disability.  At that examination, the Veteran reported that she had flare ups which impacted the function of her ankle.  She noted that she couldn't run or walk for long periods of time, and that she couldn't stand for prolonged periods without sitting down.  It was also difficult for her to do down the stairs.  The Veteran noted that she used a brace occasionally due to the pain in her right ankle.  

Upon examination, the examiner reported that the Veteran's range of motion measurements were as follows: her plantar flexion ended at 35 degrees, with pain at 30 degrees and her dorsiflexion ended at 20 degrees with pain at 15 degrees.  The examiner further noted that the Veteran had functional loss and impairment of the right ankle; specifically, she had pain on movement and localized tenderness or pain on palpation of the joints/soft tissue of the right ankle.  The Veteran's muscle strength of her right ankle was 4/5, with normal strength being 5/5.  The examiner noted that the Veteran did not suffer from ankylosis of the right ankle.  The examiner further noted that the Veteran had previously had surgery on her ankle in December 2007 to repair torn ligaments.  The examiner noted that the Veteran still had residual symptoms of the surgery, including pain, and the ankle giving out and swelling.  At the examination the Veteran also reported that she had a scar as a result of the surgery that was painful and/or unstable.  The examiner diagnosed the Veteran with chronic pain of her right ankle due to her right ankle repair in December 2007.  Upon examination, the examiner observed no swelling or warmth of the right ankle.  

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the Veteran's service-connected right ankle disability warrants a disability rating of 20 percent from March 1, 2008 onward.

The Board finds that the medical evidence of record does not support a finding that the Veteran's right ankle disability has sufficient limitation of motion to warrant a marked ankle disability under DC 5271, as the Veteran has demonstrated dorsiflexion and plantar flexion ending at 20 and 35 degrees, respectively, which are limitations in motion the Board considers to be equitable to the current 10 percent rating for a moderate limitation of motion. However, considering functional loss under 38 C.F.R. §§ 4.40, 4.45, 4.59, the Board finds that the evidence demonstrates marked impairment.  The Veteran has reported having significant pain on a daily basis, with flare-ups in her right ankle, an inability to walk more than 30 minutes, difficulty with weight bearing, and at her 2010 examination she was unable to dorsiflex or do plantar flexion due to pain. Moreover, both examiners noted functional loss in the ankle and she has been prescribed a brace and special orthotics  accordingly, the Board finds that a 20 percent evaluation under DC 5271 and sections 4.40, 4.45, and 4.59, for the entire appeal period is warranted. 

The Board also has considered the applicability of other, potentially applicable diagnostic criteria for rating the Veteran's right ankle disability, but finds that no higher rating is assignable any other diagnostic code.  There is no competent evidence of record documenting the presence of ankylosis in the right ankle or symptoms that more nearly approximate ankylosis of the ankle joint.  As such, an increased rating is not warranted under Diagnostic Codes 5270.  Additionally, while the Board finds that her overall symptomatology demonstrates functional loss the equivalent of marked limitation of motion under DC 5271, the evidence does not indicate a severe foot injury under DC 5284, that would warrant a higher rating, as the Veteran is able to ambulate, does not wear the brace at all times, has good foot strength, and fair range of motion despite the pain.  

ORDER

Entitlement to a 20 percent evaluation for the entire appeal period, for a right ankle disability is granted.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


